Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sievers, US 2017/0359601 A1, in view of Wikipedia article, “Sum of Absolute Transformed Differences as archived on Nov. 20, 2015. https://web.archive.org/web/20151120161522/https://en.wikipedia.org/wiki/Sum_of_absolute_transformed_differences, hereafter “wiki article”.

	Regarding claim 1, Sievers discloses: a video transcoding method for a video transcoding device, comprising:
obtaining a video sequence in source video data, the source video data comprising a plurality of video sequences arranged in a sequence arrangement order (Figure 7.);
obtaining a source video frame in the video sequence (Step 1101 of figure 11.);
obtaining a first ratio of a sum of absolute transformed differences of an initial frame in the video sequence to a bit rate of the video sequence (Frame type ratio is calculated which specifies ratio of sizes of I, P, and B frames with respect to one another, in step 1103 of figure 11.  These ratios are ;
adjusting a quantization parameter of the source video frame based on the first ratio (Quantization parameter is adjusted to effect the desired frame size, as disclosed in [0060]-[0062] with respect to figure 10.);
encoding the source video frame based on an adjusted quantization parameter to obtain a target video frame (Step 1107 of figure 11..);
replacing the source video frame with the target video frame to obtain a video sequence after the replacement (See source and target video streams of figure 2.); and
adding the video sequence after the replacement to target video data according to the sequence arrangement order (Figure 7, 8).
Sievers does not disclose using a sum of absolute transformed differences to calculate the first ratio.  However, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use the bit amount of a sum of absolute transformed differences of an initial frame when comparing with the bit rate of the GOP, as suggested by the wiki article, because SATD enables more accurate modelling of the number of bits required to transmit the initial frame of a GOP, by using the transformed residuals, and thus would have been desirable  for use as a rate estimate tool, in making a determination as to whether to adjust the QP value in Sievers (See wiki article “Comparison to other metrics”).

	Regarding claim 9, Sievers discloses: a video transcoding device, comprising: a memory storing computer program instructions (See [0096], “machine readable storage device”); and
	a processor coupled to the memory and, when executing the computer program instructions, configured to perform (See [0096], “programmable processor”):
obtaining a video sequence in source video data, the source video data comprising a plurality of video sequences arranged in a sequence arrangement order (Figure 7.);
obtaining a source video frame in the video sequence (Step 1101 of figure 11.);
obtaining a first ratio of a sum of absolute transformed differences of an initial frame in the video sequence to a bit rate of the video sequence (Frame type ratio is calculated which specifies ratio of sizes of I, P, and B frames with respect to one another, in step 1103 of figure 11.  These ratios are calculated based on a GOP length, or sequence length, such that a longer GOP generally results in a larger I-frame relative to B-frames, as described in [0066].);
adjusting a quantization parameter of the source video frame based on the first ratio (Quantization parameter is adjusted to effect the desired frame size, as disclosed in [0060]-[0062] with respect to figure 10.);
encoding the source video frame based on an adjusted quantization parameter to obtain a target video frame (Step 1107 of figure 11..);
replacing the source video frame with the target video frame to obtain a video sequence after the replacement (See source and target video streams of figure 2.); and
adding the video sequence after the replacement to target video data according to the sequence arrangement order (Figure 7, 8).
Sievers does not disclose using a sum of absolute transformed differences to calculate the first ratio.  
However, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use the bit amount of a sum of absolute transformed differences of an initial frame when comparing with the bit rate of the GOP, as suggested by Wikipedia, because SATD enables more accurate modelling of the number of bits required to transmit the initial frame of a 

	Regarding claim 17, Sievers discloses: a non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (See [0096], “machine readable storage device”.):
obtaining a video sequence in source video data, the source video data comprising a plurality of video sequences arranged in a sequence arrangement order (Figure 7.);
obtaining a source video frame in the video sequence (Step 1101 of figure 11.);
obtaining a first ratio of a sum of absolute transformed differences of an initial frame in the video sequence to a bit rate of the video sequence (Frame type ratio is calculated which specifies ratio of sizes of I, P, and B frames with respect to one another, in step 1103 of figure 11.  These ratios are calculated based on a GOP length, or sequence length, such that a longer GOP generally results in a larger I-frame relative to B-frames, as described in [0066].);
adjusting a quantization parameter of the source video frame based on the first ratio (Quantization parameter is adjusted to effect the desired frame size, as disclosed in [0060]-[0062] with respect to figure 10.);
encoding the source video frame based on an adjusted quantization parameter to obtain a target video frame (Step 1107 of figure 11..);
replacing the source video frame with the target video frame to obtain a video sequence after the replacement (See source and target video streams of figure 2.); and
adding the video sequence after the replacement to target video data according to the sequence arrangement order (Figure 7, 8).

However, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use the bit amount of a sum of absolute transformed differences of an initial frame when comparing with the bit rate of the GOP, as suggested by Wikipedia, because SATD enables more accurate modelling of the number of bits required to transmit the initial frame of a GOP, and thus would have been desirable in making a determination as to whether to adjust the QP value in Sievers (See wiki article “Comparison to other metrics”).

Allowable Subject Matter
Claims 2-8, 10-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art discloses: 
setting a sequence number set of the plurality of video sequences in the source video data, and setting a frame number set of each video sequence in the plurality of video sequences, the sequence number set comprising an initial sequence number and non-initial sequence numbers, and the frame number set comprising an initial frame number, front affected frame numbers, middle affected frame numbers, and rear affected frame numbers.
Setting front, middle, and rear affected frame numbers facilitates high fidelity parallel transcoding, by identifying frames at the beginnings and ends of sequences that are individually transcoded, for receiving different quantization parameter adjustment depending on the frames’ location within its sequence, as in figure 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/              Examiner, Art Unit 2425